     Case 2:20-cv-02291-DOC-KES Document 52 Filed 04/06/20 Page 1 of 6 Page ID #:600




 1    BROOKE WEITZMAN SBN 301037
      WILLIAM WISE SBN 109468
 2    ELDER LAW AND DISABILITY
 3    RIGHTS CENTER
      1535 E 17th Street, Suite 110
 4
      Santa Ana, California 92705
 5    t. 714-617–5353
 6    e. bweitzman@eldrcenter.org
      e. bwise@eldrcenter.org
 7
 8    CAROL A. SOBEL SBN 84483                PAUL L. HOFFMAN SBN 71244
      WESTON ROWLAND SBN 327599               CATHERINE SWEETSER SBN 271142
 9    LAW OFFICE OF CAROL SOBEL               SCHONBRUN, SEPLOW, HARRIS &
10    725 Arizona Avenue, Suite 300                 & HOFFMAN
      Santa Monica, California 90401          11543 W. Olympic Blvd.
11
      T. 310 393 3055                         Los Angeles, California 90064
12    e. carolsobellaw@gmail.com               t. 310 396 7031
13    e. rowland.weston@gmail.com             e. hoffpaul@aol.com
                                               e. csweetser@sshhlaw.com
14
15    ATTORNEYS FOR PLAINTIFFS
16
                      UNITED STATES DISTRICT COURT
17       FOR THE CENTRAL DISTRICT OF CALIFORNIA – CENTRAL DIVISION
18
19    LA ALLIANCE FOR HUMAN RIGHTS, et Case No.: 2:20-cv-02291 DOC-KES
      al., .
20
21                  Plaintiffs,                   INTERVENOR OCCW STATUS
            v.                                    REPORT
22
23    CITY OF LOS ANGELES, et al.,                Date: April 7, 2020
                                                  Time: 10:00 a.m.
24
      Defendants.                                 Ctrm: None
25
26
27                                                Action filed: March 10, 2020
28

                                                1
                                  INTERVENOR OCCW STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 52 Filed 04/06/20 Page 2 of 6 Page ID #:601




 1          Intervenor Orange County Catholic Worker submits this Status Report in
 2    advance of the hearing set for April 7, 2020. Intervenor OCCW is concerned that
 3    the remedies offered as long-term proposals to be approved by the Court address
 4    the needs of the unsheltered communities. The unsheltered population in Los
 5    Angeles City and County is not a monolith and the immediate response cannot be
 6    based on moving individuals en masse to a distant location to shelter individuals on
 7    parcels of land remote from jobs and services. In short, responding to the needs of
 8    the vast majority of people experiencing homelessness is not a binary choice of
 9    low-barrier emergency shelters or Permanent Supportive Housing (PSH).
10
11
      THE ADDITIONAL UNITS CREATED BY PROPOSITION HHH
12
            Intervenor OCCW believes that all of the PSH projects funded by HHH have
13
      gone through the initial approval process but very few are currently complete.
14
      Twelve of 30 planned “A Bridge Home” emergency shelters are operational, with
15
      the VA facility just coming on line, bringing the total number of new shelters to
16
17    13. See https://www.lamayor.org/ABridgeHome.

18          The Proposition HHH goals were modest at the outset. Since the passage of

19    the measure, the number of people experiencing homelessness increased
20    dramatically and is likely to do so again both because of the existing housing crisis
21    and the impact of the COVID-19 crisis. So, more must be done immediately to
22    meet the exponentially increasing demand for adequate housing in Southern
23    California, both for those now currently unhoused and those at imminent risk of
24    becoming unhoused.
25
26    THE LOS ANGELES UNSHELTERED COMMUNITY:
27
            There are several key factors that must inform any plan that the City and
28
      County develop for long term solutions. First, a significant percentage of homeless
                                           2
                             INTERVENOR OCCW STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 52 Filed 04/06/20 Page 3 of 6 Page ID #:602




 1    individuals worked prior to becoming homeless, especially adults in families. See
 2    https://www.capolicylab.org/employment-among-la-county-residents-
 3    experiencing-homelessness.
 4          Those who worked just before becoming homeless generally had earnings
 5    well below the poverty level. According to the UCLA study, “[f]or all employed
 6    homeless, average annual earnings were only $9,970 in the year prior to
 7    experiencing homelessness.” See https://www.capolicylab.org/wp-
 8    content/uploads/2020/02/Employment-Among-the-Homeless-in-Los-Angeles.pdf.
 9    The average earnings of an unsheltered person is approximately 82% of the 2018
10
      Federal Poverty Level (FPL) for a single person household, but only 16% of the
11
      Average Median Income (AMI) in Los Angeles County. Id.
12
            This income chasm is especially critical in the Los Angeles region. In the
13
      2019 Point-in-Time (“PIT”) count, Defendants concluded that a person needs to
14
      earn at least $47.52 an hour to afford the median monthly rent in Los Angeles.
15
      The risk of falling into homelessness in the region is exceedingly high, with more
16
17    than 555,000 of the households in the County paying more than half of their

18    monthly income for housing. Id.

19          Second, it bears emphasis that 71 % of the unsheltered population does not
20    have a serious mental illness or a substance use disorder. 1 Most unsheltered
21    individuals do not require intensive supportive services, if any, connected to their
22    housing. They require a place that is stable and affordable.
23          Third, according to the 2019 PIT, half of the unsheltered community in the
24    region are women, the majority of whom report that domestic violence or sexual
25
26
27
      1    https://www.lahsa.org/documents?id=3437-2019-greater-los-angeles-
28    homeless-count-presentation.pdf.

                                           3
                             INTERVENOR OCCW STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 52 Filed 04/06/20 Page 4 of 6 Page ID #:603




 1    assault or both are significant factors in causing them to become homeless.
 2    Housing for women needs to be responsive to the trauma they experienced.
 3
 4    VACANT CITY-OWNED PROPERTY AVAILABLE FOR
      DEVELOPMENT:
 5
 6          At the end of 2019, the Defendant City had 56 publicly owned properties
 7    available for land development. The process of approving proposals for these sites
 8    is done by the Los Angeles Housing & Community Investment Development
 9    (“HCIDLA”). See https://hcidla.lacity.org/land-development.2 Together with the
10
      Office of the City Administrative Officer (CAO), HCIDLA administers the City’s
11
      Comprehensive Homeless Strategy.
12
            The 56 locations include: “1) properties transferred to HCIDLA from the
13
      former Community Redevelopment Agency of the City of Los Angeles (CRA/LA);
14
      2) properties acquired by HCIDLA; 3) properties foreclosed upon by HCIDLA,
15
      referred to as Real Estate Owned (REO); 4) properties managed and controlled by
16
17    the City of Los Angeles Department of Transportation (LADOT), and 5) sites

18    identified by the City Administrative Officer as part of the Affordable Housing

19    Opportunity Sites (AHOS) Program.
20          Since these are designated development sites, the City should readily be able
21    to provide information to the Court as to which could be used immediately in their
22
23    2     HCIDLA is responsible for administering Community Block Development
24    Grants (“CDBG”) which apply to a number of programs, including Neighborhood
      Improvement. See e.g.: https://hcidla.lacity.org/Neighborhood-Development.
25
      Because of the lengthy time for completing those projects – up to five years – those
26    available resources are not addressed in this Status Report. However, to the extent
27    that CDBG funds could be used to address some of the immediate needs, this
      source should also be considered in informing the Court of the options available.
28    The same is true with regard to the County CDBG funds, which are administered
      by the Los Angeles County Development Authority (“LACDA”).
                                          4
                            INTERVENOR OCCW STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 52 Filed 04/06/20 Page 5 of 6 Page ID #:604




 1    current condition, which could be made habitable in a few weeks, and which would
 2    require bringing in housing to the site – prefab, modular, trailers – and adding
 3    utility hook-ups, if necessary, to provide accommodations.
 4
 5    VACANT CAL TRANS PROPERTY IN LOS ANGELES
 6          Governor Newsom directed Cal Trans to provide a list of vacant properties
 7    available for housing. At the March 19, 2020 hearing, the Illumination Foundation
 8    identified a number of Cal Trans properties in the City and County where facilities
 9    could be placed. The list is also in an interactive map at:
10
      https://cadgs.maps.arcgis.com/apps/webappviewer/index.html?id=c7f256b23d5e42
11
      1885422c518db253b3. The map shows 19 sites available for free in Los Angeles
12
      County, including Los Angeles City.
13
14
      HOTELS AND MOTELS:
15
            Both the City and County should purchase or master lease motels and
16
17    smaller hotels to provide immediate, appropriate and affordable housing for

18    unhoused individuals and families. They do not require construction or

19    connections to utilities, they are ready now, they are the equivalent of a Single
20    Room Occupancy facility. Whether because a person is underemployed or
21    unemployed, on Social Security or disability, the cost of putting a roof over one’s
22    head is out of reach for a significant percentage of people in this region. Any plan
23    for long-term solutions must take into account the reality that the majority of
24    unhoused persons will continue to have monthly income that is inadequate to pay
25    for any housing in this region.
26          There are numerous properties the City and County could have available
27
      immediately for housing, with care not to displace individuals who currently live in
28
      low-cost motels and hotels because they are unable to find affordable rental
                                           5
                             INTERVENOR OCCW STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 52 Filed 04/06/20 Page 6 of 6 Page ID #:605




 1    housing. The benefit from these properties is that they are already connected to
 2    utilities and plumbing. Most small hotels and motels will have a mini-fridge,
 3    microwave and coffee-maker in each unit. They are generally in areas where there
 4    is already access to food resources.
 5          To give a few examples, there are several motels and hotels in the Westlake
 6    area, just outside of downtown and accessible to transportation. These include a
 7    hotel at 1543 W Olympic Blvd, America’s Best Value Inn at 1123 W. 7th Street, and the
 8    Travel Inn at 401 S. Westlake. There are similar facilities throughout Los Angeles City
 9    and County. Other examples of potential locations include the Lincoln Park Motel on
10
      Parkside Avenue, the Antonio Hotel on Soto Street and America’s Best Value Inn in
11
      Hollywood.
12
13
14    Dated: April 6, 2020

15                               Respectfully submitted,
                                 ELDER LAW & DISABILITY RIGHTS CENTER
16                               LAW OFFICE OF CAROL A. SOBEL
17                               SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
18
                                        By: /s/ Carol A. Sobel
19
                                        CAROL A. SOBEL
20                                      Attorneys for Plaintiffs
21
22
23
24
25
26
27
28

                                            6
                              INTERVENOR OCCW STATUS REPORT
